This is an application for leave to appeal from refusal of a writ of habeas corpus. Petitioner is imprisoned under sentence of seven years for burglary, larceny and *Page 759 
forgery. He alleges that he was illegally arrested at his residence "without a search warrant" and was detained at Police Headquarters without benefit of counsel. Even if he was illegally arrested and held, he cannot for that reason escape punishment when lawfully indicted, tried and convicted. Davis v. Brady,188 Md. 113, 51 A.2d 827; Bowie v. Warden, 190 Md. 728,60 A.2d 185, decided November 13, 1947.
Application denied, without costs.